WBSTERFIELD, J.
This suit is for the sum of $292.50, the alleged. value of certain printing undertaken by the plaintiff for account of defendant. It is defended upon the ground that the charge is excessive. There was judgment below in plaintiff’s favor, as prayed for, and defendant has appealed.
It does not appear to us that the defense has been sustained by the evidence. According to the testimony for both sides, a profit of 25 or 30 per cent, is not unreasonable and not unusual in the printing business. Plaintiff’s profit did not exceed this figure, and, in the absence of any showing that plaintiff’s operating expenses were unusual, when compared with others in the same business, we cannot say that the charge is improper.
For the reasons assigned, the judgment appealed from is affirmed.
Affirmed.